UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-60902
                           Summary Calendar


                            LONNA ANTHONY,

                                                 Plaintiff-Appellant,


                                VERSUS


                       FRANCES DeGRATE; ET AL,

                                                          Defendants,

                ENTERPRISE LEASING COMPANY-SOUTHWEST,

                                                 Defendant-Appellee.




             Appeal from the United States District Court
      For the Southern District of Mississippi, Jackson Division
                            (3:98-CV-583)
                            June 25, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Lonna Anthony sued Frances DeGrate and



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
Enterprise Leasing Company-Southwest (“Enterprise”) in connection

with a car accident in which Ms. DeGrate backed her rental car into

Mrs. Anthony, who was on foot at the time.                    The district court

dismissed    Mrs.   Anthony’s     negligent       entrustment         claim    against

Enterprise on Enterprise’s motion for summary judgment. We affirm.

                                         I.

     On December 14, 1995, Francis DeGrate rented a car from an

Enterprise office in Monroe, Louisiana.              She planned to drive the

car to Jackson, Mississippi to visit her daughter.                     Although Ms.

DeGrate had a valid Louisiana driver’s license, she did not own a

motor vehicle and had no liability insurance. The rental agreement

clearly    states   that    Enterprise        provides   no    bodily       injury   or

property damage liability insurance and that Ms. DeGrate has and

will maintain liability insurance.                Although Enterprise offers

supplemental liability insurance for an additional fee, Ms. DeGrate

declined the coverage.

     Ms. DeGrate testified in her deposition, however, that she

informed the Enterprise agent that she had no liability insurance.

The record reflects that Enterprise has an internal policy against

renting vehicles to drivers with no liability insurance, whether it

be   the    driver’s    personal        policy,    the     Enterprise         optional

supplemental policy, or some other source of coverage.

     After    renting      the   car,    Ms.     DeGrate      drove    to     Jackson,

Mississippi as planned. That evening, while she was backing out of



                                         2
her spot in a restaurant parking lot, she drove her rental car into

Lonna Anthony, who was on foot at the time.                       Mrs. Anthony was

injured in the accident.           Although Ms. DeGrate has admitted at

least partial responsibility for Mrs. Anthony’s injuries, Mrs.

Anthony claims that Enterprise is also liable for negligently

entrusting the car to Ms. DeGrate while knowing that she had no

liability coverage.

     On   August     6,   1998,    Mrs.       Anthony    sued     Ms.   DeGrate   and

Enterprise in a Mississippi state court.                   Mrs. Anthony alleged

general negligence against Ms. DeGrate and negligent entrustment

against Enterprise.       Enterprise removed the case to the Southern

District of Mississippi under that court’s diversity jurisdiction.

On October 22, 1999, Enterprise filed a motion for summary judgment

arguing that there is no genuine issue of fact regarding Mrs.

Anthony’s negligent entrustment claim.              After hearing argument on

the motion, the district court granted summary judgment in favor of

Enterprise. The district court also entered a final judgment under

Fed. R. Civ. P. 54(b) as to all of Mrs. Anthony’s claims against

Enterprise,   thus    making      this    partial       summary    judgment   ruling

appealable under 28 U.S.C. § 1291.               Mrs. Anthony then filed this

timely appeal.



                                         II.

     We conduct a de novo review of a grant of summary judgment,



                                          3
ensuring that no genuine issue of material fact exists and that

judgment in favor of the appellee was warranted as a matter of law.

See St. Paul Guardian Ins. Co. v. Centrum GS Ltd., 283 F.3d 709,

712-13 (5th Cir. 2002); Haynes v. Pennzoil Co., 207 F.3d 296, 299

(5th   Cir.   2000).      Summary    judgment        is   appropriate      when    the

evidence, viewed in the light most favorable to the non-movant,

reflects no genuine issues of material fact.                     Fed. R. Civ. P.

56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

Unsubstantiated    assertions       are       not   competent    summary   judgment

evidence.     Celotex, 477 U.S. at 324.

       The parties do not contest that Louisiana law applies to this

case under Mississippi’s “center of gravity” choice of law rule.

Thus, because this is a diversity case, we must apply Louisiana law

in an attempt to rule as a Louisiana court would if presented with

the same issues.        Erie R.R. Co. v. Tompkins, 304 U.S. 64, 79-80

(1938); Muser Davis Land Co. v. Union Pac. Res., 201 F.3d 561, 563

(5th Cir. 2000).

                                      III.

       Mrs.   Anthony   contends    that       the    district    court    erred    in

granting summary judgment in favor of Enterprise.                  She notes that

Louisiana Revised Statute § 32:861 requires every vehicle in the

state to be covered by liability insurance.               La. Rev. Stat. Ann. §

32:861 (West 2002). She also notes that Enterprise has an internal

policy of not renting vehicles unless the vehicle will be covered



                                          4
by some form of liability insurance.            In this case, she argues that

Enterprise knowingly violated its duty under Louisiana law as well

as its own internal policy by renting to Ms. DeGrate because the

Enterprise knew that she had no liability coverage – supplemental

or otherwise.

      Although Louisiana law requires every vehicle in the state to

be   covered   by   liability     insurance,      a    rental   car   company   may

contract to pass this responsibility to its customers. See Delaney

v. Agency Rent-A-Car, Inc., 616 So. 2d 869, 870 (La. Ct. App. 3d

Cir. 1993); Washington v. Stephens Leasing, Inc., 540 So. 2d 433,

435 (La. Ct. App. 1st Cir. 1989) (both holding that a rental car

company’s obligation to insure its vehicle is delegable to its

lessees).      Similar      to   the   rental     contracts     in    Delaney   and

Washington, the Enterprise rental agreement signed by Ms. DeGrate

clearly   states     that    Enterprise     was       not   providing   liability

insurance and that Ms. DeGrate was responsible for obtaining

liability insurance:

      6.   BODILY INJURY AND PROPERTY DAMAGE RESPONSIBILITY:
      Enterprise provides no BODILY INJURY or PROPERTY DAMAGE
      LIABILITY INSURANCE or coverage to renter or any other
      operator or user for bodily injury or property damage to
      renter, operator, user, passengers, or any third party.
      Renter’s insurance applies.       Renter represents and
      warrants that they have and will maintain in force during
      the term of this rental agreement, BODILY INJURY and
      PROPERTY DAMAGE LIABILITY INSURANCE for renter, other
      operators, users, passengers and third parties equal to
      the financial responsibility limits required by the
      applicable Motor Vehicle Financial Responsibility Laws of
      the state where the vehicle is operated or used.



                                        5
Although Enterprise offers supplemental liability insurance at an

additional cost, Ms. DeGrate affirmatively declined the coverage by

signing her initials next to a section of the contract stating:

“RENTER    DECLINES    OPTIONAL    SUPPLEMENTAL    LIABILITY   PROTECTION.”

Thus, by signing the rental agreement and affirmatively rejecting

the   option   to     purchase    supplemental    insurance,   Ms.   DeGrate

warranted that she had or would obtain liability insurance for the

vehicle.

      Despite the clear language of the rental agreement, Mrs.

Anthony argues that Enterprise negligently entrusted its vehicle to

Ms. DeGrate because Ms. DeGrate allegedly informed the Enterprise

agent that she had no liability insurance.1             Even assuming the

Enterprise knew that Ms. DeGrate was uninsured, however, Enterprise

is not liable for negligent entrustment.

      The general rule in Louisiana is that the negligence of a

lessee in exclusive control of the object of a lease cannot be

imputed to the lessor.            See Dixie Drive It Yourself Sys. v.

American Beverage Co., 137 So. 2d 298, 301 (La. 1962); Collette v.

Ledet, 640 So. 2d 757, 759 (La. Ct. App. 3d Cir. 1994); Payne v.


  1
    This claim is based on Ms. DeGrate’s deposition testimony that
she told the enterprise agent that she did not own a car and
therefore had no liability insurance. The district court held that
this evidence is inadmissible under Louisiana’s parol evidence
rule.   It is not clear, however, that the parol evidence rule
applies in this situation, because Mrs. Anthony was not a party to
the rental agreement. See, e.g., Cosey v. Cosey, 376 So. 2d 486,
491 (La. 1979) (holding that the parol evidence exclusionary rule
does not apply against a person who is not a signatory of a deed).

                                       6
Blankenship, 558 So. 2d 1316, 1317 (La. Ct. App. 4th Cir. 1990);

Agency Rent-A-Car, Inc. v. Hamm, 401 So.2d 1259, 1262 (La.Ct. App.

1st Cir. 1981).        The lessor may be liable for the lessee’s

negligent acts, however, under the theory of negligent entrustment.

In the car rental context, the rental agency negligently entrusts

a vehicle to a lessee if it knows at the time of the lease that the

lessee is physically or mentally incompetent to drive.           Francis v.

Crawford, 732 So. 2d 152, 155 (La. Ct. App. 2d Cir. 1999);

Collette, 640 So. 2d at 759; Payne, 558 So. 2d at 1317.          The rental

company has no duty to administer a driving test, and the lessee’s

presentation of a valid driver’s license satisfies the lessor’s

duty of ordinary care and inquiry as to the lessee’s fitness to

drive.   Francis, 732 So. 2d at 155; Collette, 640 So. 2d at 759;

Payne, 558 So. 2d at 1317.

     Mrs. Anthony relies on Joseph v. Dickerson, 728 So. 2d 1066

(La. Ct. App. 4th Cir. 1999), for the proposition that the owner of

a vehicle is liable for negligent entrustment when she loans her

vehicle to someone whom she knows has no liability coverage.               The

relevant holding in that appellate court decision, however, was

expressly overruled by the Supreme Court of Louisiana.           See Joseph

v. Dickerson, 754 So. 2d 912, 916 (La. 2000).

     In Joseph, Judith Dickerson loaned her car to her daughter,

Christina Dickerson, so that she could run an errand for Judith.

Id. at 913.     Although Christina was a competent, licenced driver,

Judith   knew   that   she   had   no   liability   insurance   as   she   was

                                        7
specifically excluded from coverage under Judith’s policy.       Id.

While driving Judith’s car, Christina was in accident with Andrew

Joseph.   Id.   Andrew sued Christina for negligence and Judith for

negligent entrustment.   He argued that Judith was negligent under

Louisiana Revised Statute 32:861 for entrusting her vehicle to a

driver whom she knew had no liability insurance.      Although the

intermediate appellate court agreed, the Louisiana Supreme Court

reversed.   The court held that Judith’s knowledge that Christina

was a policy-excluded driver did not constitute a violation of the

duty that Judith owed to Andrew and other drivers that Christian

might have encountered.      Id. at 916.    The court specifically

stated:

      A lender cannot be found liable for loaning the car to a
      competent driver, or to a driver not known to be a risk
      or threat to other persons, as was the case here, simply
      for the reason that she knew or should have known that
      her own liability insurance policy, by its terms, would
      not cover the driver’s liability for negligently causing
      injury.


Id. at 913; see also Collette, 640 So. 2d at 760 (holding a rental

car company was not liable for negligent entrustment when it failed

to discover that a lessee had no liability insurance).2

  2
    Mrs. Anthony attempts to distinguish Collette from the present
case on the ground that the rental agency in Collette had no
internal policy against renting vehicles to uninsured drivers;
rather the company would have simply rented the vehicle at a higher
price. We see no material difference between the policies of these
companies.   Enterprise’s policy was not to rent to uninsured
drivers. If a driver has no independent coverage, Enterprise will
rent the car for an additional charge (i.e., the fee for
supplemental liability insurance). Furthermore, even assuming that

                                  8
     It is undisputed that Ms. DeGrate had a valid Louisiana

driver’s license and that she was competent to drive.            Therefore,

in light of Joseph, there is no basis for holding Enterprise liable

for negligent entrustment even if its agent knew that Ms. DeGrate

had no liability coverage.

                                   IV.

     In light of the forgoing authorities, we affirm the district

court’s summary judgment ruling.         Mrs. Anthony has identified no

authority for her position that Enterprise’s alleged knowledge of

Ms. DeGrate’s uninsured status constituted negligent entrustment of

the vehicle.   Even assuming that Enterprise knew that Ms. DeGrate

had no liability coverage, the     Joseph opinion holds that this fact

alone   is   not   enough   to   constitute    a   claim   for   negligent

entrustment.

AFFIRMED.




there is a difference between these two cases, we see no reason why
a rental car company’s internal policy should affect its liability
under state law.

                                    9